Title: To Thomas Jefferson from John Henry Sherburne, 7 July 1825
From: Sherburne, John Henry
To: Jefferson, Thomas


                        Hon’d & Respected Sir,
                        
                            Washington
                            July. 7. 1825.
                    I have had the honor duly to receive your much esteemed favor of the 2d inst., which has caused me some painful feelings, but I pray you to accept my most grateful acknowledgements for the information which you have been pleased to give me.I will state to you as briefly as possible in what manner I came by the painting herewith enclosed, Commodore Dale of Philadelphia (who was with Com: Jones in the Bon homme Richard) informed me last Spring that an excellent painting of Paul Jones was in Peale’s Museum and executed by Peale the elder, in 1783, and for the sum of ten dollars, Mr Peale would reduce it to Miniature Size for the Engraver: I immediately enclosed him the required sum, and requested Com. Dale to remain by him until it was finished; which he did and, informed me on sending the painting that it was a good likeness of the Chevalier, and that two Ladies who were once acquainted with him pronounced it also to be a striking likeness; As I was in haste to have it engraved, I by the next mail sent it to the Engravers, who agreed to have it Completed in May but from some unavoidable circumstance they did not finish it until the last of June, & on receiving  the proof (which I enclosed you immediately) they informed me they had sent the Plate to my Agent in N. York, who was very impatiently waiting for it.On receiving your polite letter of the 2d inst. I sent orders to stop the Binders, but I fear too late, and I am anxiously expecting a reply.I have a thousand apologies to offer for thus trespassing on your politeness, and ask forgiveness which I trust you will grant for my Fathers Sake, who has always taught me to Love and venerate you, & if possible to see you before I leave the South, which request I will endeavour to obey if God in his infinite mercy shall see fit to continue to you the inestimable blessing, health, which you have so long enjoyed in your retirement, and which I pray he may bless you with for years to come.At your leisure I shall still further be obligated, if you will have the goodness to return me Painting, and ad interim I remain honored SirYour devoted & Obedient Servant—
                        John Henry Sherburne